Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Response to Amendment
	Applicant has submitted amendments to the claims. Amendments to claims 4, 5, and 9 have caused for the claim objections to these claims to be withdrawn. Claim 18 has been cancelled and the 35 USC 112(d) rejection has been withdrawn. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 4-5, 7, 9, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corkin (US PUB. 20090302025) in view of Gostelow (US PUB. 20180153342).
	
Regarding claim 1, Corkin teaches a method for controlling a heating system component of a heating system for heating a fluid medium, 
said heating system component comprising: 
a carrier unit (fig. 2 0029, the heater assembly is the carrier unit.); 
a heating unit coupled to said carrier unit (fig. 2, 0030 The heating element 20 is heating unit and is coupled to the carrier as shown in fig. 2); and 
a controller (0009 “heat-source controller operable to control the heat source dependent on the load signal and the temperature signal”); 
wherein said carrier unit comprises a wet side and a dry side, wherein said wet side corresponds to a surface of said carrier unit configured to be in contact with said fluid medium (fig. 1 and 2 “Water stored in the heating chamber 12 is in direct contact with one side of the contact plate 16” The contact plate as shown in fig. 1 is the wet side since it is in contact with the water chamber.), wherein said dry side is located on a surface opposite to said wet side (fig. 2 shows the back side of the heater assembly. This is the dry side since it is the side not in contact with the fluid medium.); 
and further comprising at least one temperature sensor, in particular an NTC thermistor (0040 “The temperature sensor 28 is typically a thermistor. NTC thermistors”), wherein said temperature sensor is in thermal contact with at least a part of an upper surface of said dry side of the carrier unit (0035 “Mounted in the void 26 is an electronic temperature sensor 28. The void 26 provides a thermally insulating zone around the electronic temperature sensor 28. Heat from the heat distribution plate 24 is not readily transmitted to the electronic temperature sensor 28”, 16 in figure 2 is the wet side. Fig 2 shows the side opposite , 
the method comprising: 
- receiving a starting signal at the controller for starting heating of the heating system component (0047 “the controller 34 turns on the heating element 20, which begins to heat the water in the kettle”); 
- carrying out a test routine for at least the at least one temperature sensor (fig. 17, 0059 “the temperature sensor 28 generates a temperature signal that is related to the temperature of the water in the kettle” The test routine corresponds to the steps shown in figure 17. The thermostat is used in the test routine.); and 
- in case the test routine is not successful: entering a safe state of the heating system component (0059 “the controller 34 acts to switch off the heating element 20 if the temperature signal is greater than or equal to the threshold value” When the temperature is too high, the test routine is not successful and the safe state corresponds to the off state. Fig. 17 step 208 also shows to go into an off mode when the test fails.); 
wherein the test routine includes: 
- obtaining a temperature test value measured by said at least one temperature sensor (0044 “heat-source controller 34 controls the operation of the heating element 20 with reference to the temperature sensed by the temperature sensor 28.”); and 
- comparing the obtained temperature test value with a predetermined temperature threshold (0059 “the controller 34 acts to switch off the heating element 20 if the temperature signal is greater than or equal to the threshold value”); 
and wherein the test routine is considered not being successful, when the obtained temperature test value is above a predetermined threshold (0059 “the controller 34 acts to switch off the heating element 20 if the temperature signal is greater than or equal to the threshold value” When the temperature is too high, the test routine is not successful and the .
and - in case the test routine is successful: completing startup of the heating system component (0051 “The heating element 20 is switched off and the water in the kettle cools gradually until a lower warm limit is reached, as indicated at reference numeral 52. A suitable lower warm limit is 83.degree. C., although other values may be used. The controller 34 then switches the heating element 20 back on and the water temperature rises until an upper warm limit is reached (see reference numeral 54). A suitable upper warm limit is 87.degree. C., though other limits are also suitable…This process continues so that the water temperature oscillates between the upper warm limit and the lower warm limit, keeping the water at an average temperature.”, 0055 “if cold water is added to the kettle 10, the controller 34 may need to switch to a heating mode that uses a higher cut-out temperature.”, the water in the vessel reaches a low limit of 83 degrees as an example. This temperature is lower than the suitable upper warm limit of 87 degrees and thus a testing routine that has a measuring of a temperature value and a comparing with a predetermined temperature threshold takes place. The test routine was found successful and a heating operation takes place.)
Corkin does not teach - powering the heating unit with a predetermined test power level for a predetermined test time period, the test power level being less than a maximum power level. 
Gostelow teaches - powering the heating unit with a predetermined test power level for a predetermined test time period, the test power level being less than a maximum power level (0033 “Alternatively power--or at least average power--may be adjusted.” 0055 “active heating system may be configured to deactivate itself after a predetermined time interval. This time interval may be user adjustable.” The power that is chosen to be used is the predetermined power level and is adjustable to be at any desired power level including less than a maximum power level.)


Regarding claim 4, Corkin and Gostelow teaches the method of claim 1.
Gostelow further teaches wherein the test power level is 50% or less of a maximum power level (0036 “heating element 26 may be provided with a somewhat lower power of the order of 15 to 20 Watts” 0034 “power supplied to the heating element 26 is adjustable”, The power is less than maximum and can be adjusted as shown in 0034.)

Regarding claim 5, Corkin and Gostelow teaches the method of claim 1. 
Gostelow further teaches wherein the test power is supplied in a pulsed manner (0033 “Pulse width modulation of the power may be employed.”)

Regarding claim 7, Corkin and Gostelow teaches the method of claim 1.
Corkin further teaches wherein the test routine includes: powering the heating unit with a predetermined heat quantity (0045 “heat-source controller may have a number of different functions, such as a boil function”, 0059 “FIG. 17 Illustrates a method 200 of selecting the upper boiling limit” boiling a fluid requires a predetermined heat quantity which is determined using the process of fig. 17.)

the method of claim 1.
Corkin further teaches wherein multiple temperature test values are obtained (fig. 9, fig 9 shows different temperature values on the y axis which have been obtained.), and further comprising the step: 
calculating one single heating curve based on the multiple temperature test values, or calculating individual temperature curves for each temperature test value (fig. 7 fig. 8, fig. 9, 0047 “functions of the kettle 10 are operated by button arrangement 36 which Is shown in FIG. 7. The button arrangement 36 consist of a "boil" button 38 and a "keep warm" button 40”, Fig. 8 and 9 show the individual temperature curves for both the boiling and keep warm temperature test value.)

Regarding claim 12, Corkin and Gostelow teaches the method of claim 1. 
Corkin further teaches comprising, recessing said heating unit in a groove provided on said dry side of the carrier unit (fig. 2 shows the back side of the heater assembly. This is the dry side since it is the side not in contact with the fluid medium. Looking at fig.2, the back side of the carrier has recessing grooves.)
Regarding claim 13, Corkin and Gostelow teach a heating system component of a heating system for heating a fluid medium,
 said heating system component comprising: 
a carrier unit (Corkin, fig. 2 0029, the heater assembly is the carrier unit.);  
a heating unit coupled to said carrier unit (fig. 2, 0030 The heating element 20 is heating unit and is coupled to the carrier as shown in fig. 2);; and 
a controller (Corkin, 0009 “heat-source controller operable to control the heat source dependent on the load signal and the temperature signal”);
wherein said carrier unit comprises a wet side and a dry side, wherein said wet side corresponds to a surface of said carrier unit configured to be in contact with said fluid medium (Corkin, fig. 1 and 2 “Water stored in the heating chamber 12 is in direct contact with one side of the contact plate 16” The contact plate as shown in fig. 1 is the wet side since it is in contact with the water chamber.), wherein said dry side is located on a surface opposite to said wet side (Corkin, fig. 2 shows the back side of the heater assembly. This is the dry side since it is the side not in contact with the fluid medium.);
and further comprising at least one temperature sensor, in particular a NTC thermistor (Corkin, 0040 “The temperature sensor 28 is typically a thermistor. NTC thermistors”), wherein said temperature sensor is effectively in thermal contact with at least a part of an upper surface of said dry side of the carrier unit (Corkin, 0035 “Mounted in the void 26 is an electronic temperature sensor 28. The void 26 provides a thermally insulating zone around the electronic temperature sensor 28. Heat from the heat distribution plate 24 is not readily transmitted to the electronic temperature sensor 28”, 16 in figure 2 is the wet side. Fig 2 shows the side opposite of the wet side and thus the dry side.  The thermostat in contact with the upper surface of the dry side as shown by the positioning of the thermostat (28) in fig. 2.), 
wherein said controller comprises a memory and a processor, the memory comprises software code, which, when run on the processor (Corkin, 0044 “The controller 34 preferably includes a microprocessor.”, 0059 “threshold value may be read from a look-up table stored in memory. In step 208 the controller 34 acts to switch off the heating element 20 if the temperature signal is greater than or equal to the threshold value”, The controller has memory and storage and has code such as the lookup table which it uses in order to control the overall system.), causes the controller to carry out the method of claim 1 (taught by Corkin and Gostelow shown in the rejection of claim 1.)

Regarding claim 14, Corkin and Gostelow teach the heating system component of claim 13, 
wherein the heat conducting plate comprises a part with thermal connection to said heating unit and a part with thermal connection to said carrier unit distal from the connection to said heating unit providing a mixing temperature of this two temperature levels on said heat conducting plate (0031 “The heating element 20 is bonded to a heat distribution plate 24”, 0029 “heater assembly is generally located underneath the heating chamber 12” fig.1,  fig. 2, Fig. 2 shows the overall heater assembly which as mentioned before is the carrier. The heating element 20 and the heat distribution plate 24 are all part of the carrier as shown in fig. 2. 0029 shows that the heater assembly is used to heat a chamber. The chamber as shown in fig 1 is a chamber that holds a liquid at a certain temperature. The temperature from the heater assembly mixes with the temperature of the liquid in the chamber and is done on top of the heat distribution plate), wherein the at least one temperature sensor is attached in a position (0043 “temperature sensor 28 protruding into the heating chamber “ the temperature sensor is partially inside the chamber and is able to sense temperatures inside the chamber.) ensuring the intended mixing temperature on one side  and keeping the temperatures of the at least one temperature sensor within the specified operation temperature range of said at least one temperature sensor which is significantly lower than the maximum temperature of said heating unit (fig. 9 0050 “When the " keep warm" button 40 is activated, the controller 34 enters a keep warm mode in which the water is first boiled and then maintained at a warm average temperature, for example about 85.degree” 0044 “The heat-source controller 34 controls the operation of the heating element 20 with reference to the temperature sensed by the temperature sensor 28” The temperature is maintained at a certain level as shown in fig. 9 and 0050 by the controller according to the temperature sensor. This level as shown in 0050 is lower than the maximum temperature of the heating unit since the heating unit is capable of boiling water and 85 degrees is lower than water’s boiling point.)

the heating system component of claim 13.
Corkin further teaches wherein said heating unit is recessed in a groove provided on said dry side of the carrier unit (fig. 2 shows the back side of the heater assembly. This is the dry side since it is the side not in contact with the fluid medium. Looking at fig.2, the back side of the carrier has recessing grooves.)

Regarding claim 19, Corkin and Gostelow teaches the method of claim 1. 
Corkin teaches wherein in case the test routine is successful: a normal operating state is entered (0051 “The heating element 20 is switched off and the water in the kettle cools gradually until a lower warm limit is reached, as indicated at reference numeral 52. A suitable lower warm limit is 83.degree. C., although other values may be used. The controller 34 then switches the heating element 20 back on and the water temperature rises until an upper warm limit is reached (see reference numeral 54). A suitable upper warm limit is 87.degree. C., though other limits are also suitable…This process continues so that the water temperature oscillates between the upper warm limit and the lower warm limit, keeping the water at an average temperature.” this corresponds to a normal operating state.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Corkin (US PUB. 20090302025) in view of Gostelow (US PUB. 20180153342) in further view of Sims (US. PUB. 20130291737).

Regarding claim 2, Corkin and Gostelow teach the method of claim 1.
Corkin further teaches the controller (0047 “the controller 34 turns on the heating element 20, which begins to heat the water in the kettle”, 0044 “heat-source controller is electronically connected to the temperature sensor 28 and the heating element 20”)
explicitly teach wherein the test routine includes: sending a test signal from the controller to said at least one temperature sensor.
Sims does teach wherein the test routine includes: sending a test signal from the controller to said at least one temperature sensor (0064 “system may first poll the temperature sensor 430 to determine whether the water is within the predetermined acceptable range” The poll request sent to the temperature sensor is the test signal sent to the temperature sensor.)
There are a finite number of techniques for gathering data from a sensor. The known techniques for gathering sensor data are polling and interrupting. Given that Corkin and Gostelow teach a means for heating a vessel containing a fluid and Sims teaches a means for gathering temperature sensor data for a device that also heats fluids, it would have been obvious to one of ordinary skill in the art to have modified the teachings of Corkin and Gostelow with the teachings of Sims since there are only a finite number of identified, predictable choices to choose from for gathering temperature sensor data. Therefore, the claim would have been obvious because a finite number of known techniques was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 

Claims 6, 8, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corkin (US PUB. 20090302025) in view of Gostelow (US PUB. 20180153342) in further view of Patterson et al (US PUB. 20030091091, hereinafter Patterson).

Regarding claim 6, Corkin and Gostelow teaches the method of claim 1. 
Corkin teaches wherein the test routine includes: 
powering the heating unit with a predetermined test power level at a test start time ((0047 “the controller 34 turns on the heating element 20, which begins to heat the water in the ; 
obtaining a temperature test value measured by said at least one temperature sensor (0059 “the temperature sensor 28 generates a temperature signal that is related to the temperature of the water in the kettle”); 
determining that a predetermined test temperature threshold is reached at a test end time (0048 “The temperature sensor 28 detects when an upper boiling limit has been reached.” The test end time is when the upper boiling limit has been reached); 
However, Corkin and Gostelow does not teach and comparing a duration from the test start time to the test end time with a predetermined time period threshold.
Patterson does teach and comparing a duration from the test start time to the test end time with a predetermined time period threshold (0174, “total activation time refers to the total amount of time that the heating element 25 was activated during the current time slot. The control logic 115 then compares, in block 622, the total activation time to a time threshold” The heating time is compared to a predetermined time threshold for heating.)
It would have been obvious to have modified the heating of a fluid vessel teachings of Corkin and Gostelow with the advanced temperature control of a liquid residing in a vessel teachings of Patterson et al because Patterson teaches a “temperature control element...within the tank 17 heats, under the direction and control of a controller 28, the water within the tank 17 to a desired temperature.” (0050)

Regarding claim 8, Corkin and Gostelow teaches the method of claim 7. 
Corkin and Gostelow does not teach comprising: determining a supply voltage of the heating unit and calculating by the controller a start up supply time necessary to obtain the supply of the predetermined heat quantity.
 comprising: determining a supply voltage of the heating unit (0096 “measuring the voltage and current applied to the heating element” Voltage is applied to the heating unit.); and 
calculating by the controller a start up supply time necessary to obtain the supply of the predetermined heat quantity (0174, “total activation time refers to the total amount of time that the heating element 25 was activated during the current time slot. The control logic 115 then compares, in block 622, the total activation time to a time threshold”, The time threshold is the calculated time it takes to supply the heat quantity desired.)
It would have been obvious to have modified the heating of a fluid vessel teachings of Corkin and Gostelow with the advanced temperature control of a liquid residing in a vessel teachings of Patterson et al because Patterson teaches a “temperature control element...within the tank 17 heats, under the direction and control of a controller 28, the water within the tank 17 to a desired temperature.” (0050)

Regarding claim 10, Corkin and Gostelow teaches the method of claim 1.
Corkin and Gostelow do not teach comprising: providing for the heating system component a second temperature sensor which is positioned distal from said first temperature sensor
Patterson teaches comprising: providing for the heating system component a second temperature sensor which is positioned distal from said first temperature sensor (fig. 35, a second temperature sensor is shown and represented by 837.)
It would have been obvious to have modified the heating of a fluid vessel teachings of Corkin and Gostelow with the multiple temperature sensors of Patterson because Patterson teaches that by having two sensors, “accounting for thermal loss variations may be simplified when temperature sensors are located close to both the bottom and top of the tank” (0249).

the method of claim 1.
Corkin and Gostelow do not teach comprising: providing a connection between the controller and said at least one temperature sensor via a primary connection and providing a second temperature sensor by using a redundant connection.
Patterson further teaches comprising: providing a connection between the controller and said at least one temperature sensor via a primary connection and providing a second temperature sensor by using a redundant connection (fig. 35, 247 “The control logic 835 may be configured to activate and deactivate the heating element 25a based on the temperatures sensed by the temperature sensor 152, and the control logic 835 may be configured to activate and deactivate the heating element 25b based on the temperatures sensed by the temperature sensor 837”, As shown the second thermostat 837 is used in the same way as the first temperature sensor 152 and thus is a redundant sensor. The connection of the sensor is therefore redundant.)
It would have been obvious to have modified the heating of a fluid vessel teachings of Corkin and Gostelow with the multiple temperature sensors of Patterson because Patterson teaches that by having two sensors, “accounting for thermal loss variations may be simplified when temperature sensors are located close to both the bottom and top of the tank” (0249). 

Regarding claim 17, Corkin, Gostelow and Patterson teaches the method of claim 6.
Corkin further teaches wherein multiple temperature test values are obtained (fig. 9, fig 9 shows different temperature values on the y axis which have been obtained.), and further comprising the step: 
calculating one single heating curve based on the multiple temperature test values, or calculating individual temperature curves for each temperature test value (fig. 7 fig. 8, fig. 9, 0047 “functions of the kettle 10 are operated by button arrangement 36 which Is shown in FIG. 7. The button arrangement 36 consist of a "boil" button 38 and a "keep warm" 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Corkin (US PUB. 20090302025) in view of Gostelow (US PUB. 20180153342) in further view of Doglioni Majer (US PUB. 20170273502).

Regarding claim 16, Corkin and Gostelow teaches the heating system component of claim 13.
Corkin teaches flat-plate heaters (0029 “The bonding achieves a good thermal coupling between the heating element 20 and the heat distribution plate 24 so that heat generated by the heating element 20 is rapidly and efficiently transferred to the heat distribution plate 24”)
However, Corkin and Gostelow does not teach wherein said heating unit is in the form of quartzite heaters, flow through heaters, thick film and thin film heaters.
Doglioni Majer teaches wherein said heating unit is in the form of quartzite heaters (0017 “pipe heaters… made of materials such as quartz glass”), flow through heaters (0027 “one pipe heater depending on the diluent liquid flow rate passing through said heating means” the pipe works as a flow through heater), thick film and thin film heaters (0016 “"speed heaters" or other devices using the so-called " heating films", which can either be thick films, or preferably thin films.”)
It would have been obvious to have modified the teachings of Corkin and Gostelow with the beverage heating materials and control of Doglioni Majer because “the pipe heater advantageously allow to better control the beverage preparation process, in particular by allowing to heat the diluent liquid at a predetermined temperature quickly and with a low energy consumption” (0090)

20 is rejected under 35 U.S.C. 103 as being unpatentable over Corkin (US PUB. 20090302025) in view of Gostelow (US PUB. 20180153342) in further view of Slegt et al (US PAT 6,084,216, herein Slegt).

Regarding claim 20, Corkin teaches A method for controlling a heating system component of a heating system for heating a fluid medium, 
said heating system component comprising: 
a carrier unit (fig. 2 0029, the heater assembly is the carrier unit.); 
a heating unit coupled to said carrier unit (fig. 2, 0030 The heating element 20 is heating unit and is coupled to the carrier as shown in fig. 2); 
and a controller (0009 “heat-source controller operable to control the heat source dependent on the load signal and the temperature signal”); 
wherein said carrier unit comprises a wet side and a dry side, wherein said wet side corresponds to a surface of said carrier unit configured to be in contact with said fluid medium (fig. 1 and 2 “Water stored in the heating chamber 12 is in direct contact with one side of the contact plate 16” The contact plate as shown in fig. 1 is the wet side since it is in contact with the water chamber.), wherein said dry side is located on a surface opposite to said wet side (fig. 2 shows the back side of the heater assembly. This is the dry side since it is the side not in contact with the fluid medium.); 
and further comprising at least one temperature sensor, in particular an NTC thermistor (0040 “The temperature sensor 28 is typically a thermistor. NTC thermistors”), wherein said temperature sensor is in thermal contact with at least a part of an upper surface of said dry side of the carrier unit (0035 “Mounted in the void 26 is an electronic temperature sensor 28. The void 26 provides a thermally insulating zone around the electronic temperature sensor 28. Heat from the heat distribution plate 24 is not readily transmitted to the electronic temperature sensor 28”, 16 in figure 2 is the wet side. Fig 2 shows the side opposite , 
the method comprising: 
- receiving a starting signal at the controller for starting heating of the heating system component (0047 “the controller 34 turns on the heating element 20, which begins to heat the water in the kettle”); 
- carrying out a test routine for at least the at least one temperature sensor (fig. 17, 0059 “the temperature sensor 28 generates a temperature signal that is related to the temperature of the water in the kettle” The test routine corresponds to the steps shown in figure 17. The thermostat is used in the test routine.); 
and in case the test routine is not successful: entering a safe state of the heating system component (0059 “the controller 34 acts to switch off the heating element 20 if the temperature signal is greater than or equal to the threshold value” When the temperature is too high, the test routine is not successful and the safe state corresponds to the off state. Fig. 17 step 208 also shows to go into an off mode when the test fails.); 
wherein the test routine includes: 
- obtaining a temperature test value measured by said at least one temperature sensor (0044 “heat-source controller 34 controls the operation of the heating element 20 with reference to the temperature sensed by the temperature sensor 28.”) [at a determination time which is longer than the test time period]; 
and - comparing the obtained temperature test value with a predetermined temperature threshold (0059 “the controller 34 acts to switch off the heating element 20 if the temperature signal is greater than or equal to the threshold value”); 
and wherein the test routine is considered not being successful, when the obtained temperature test value is above a predetermined threshold (0059 “the controller 34 acts to switch off the heating element 20 if the temperature signal is greater than or equal to .
Corkin does not teach - powering the heating unit with a predetermined test power level for a predetermined test time period, the test power level being less of a maximum power level and at a determination time which is longer than the test time period.
Gostelow teaches - powering the heating unit with a predetermined test power level for a predetermined test time period, the test power level being less of a maximum power level (0033 “Alternatively power--or at least average power--may be adjusted.” 0055 “active heating system may be configured to deactivate itself after a predetermined time interval. This time interval may be user adjustable.” The power that is chosen to be used is the predetermined power level and is adjustable to be at any desired power level including less than a maximum power level.)
It would have been obvious to have modified the heating of a fluid vessel teachings of Corkin with the power and time settings for heating of a drink teachings of Gostelow because Gostelow teaches a means for “allow[ing] the beverage to slowly cool over time…heating element 26 may be provided with a somewhat lower power of the order of 15 to 20 Watts, so that cooling is greatly slowed” (0036) and thus preventing unpalatably cold drinks that users are forced to “discard their beverage part-drunk, or resort for example to re-heating it in a microwave oven” (0002) which is further beneficial when available power is limited as shown in 0036.
Corkin and Gostelow do not teach at a determination time which is longer than the test time period. 
Slegt teaches a temperature test value measured by said at least one temperature sensor (taught by Corkin as shown above) at a determination time which is longer than the test time period (col 4 lines 1-6 “The measurements taken from the thermal sensor comprise 
It would have been obvious to have modified the heating of a fluid vessel teachings of Corkin with the power and time settings for heating of a drink teachings of Gostelow with the measurement teachings of Slegt since Slegt teaches a means for knowing the temperature which allow for a selectable temperature to be attained (col 2 lines 7-9). 

Relevant Prior Art 
	Lin (US PUB. 20110163083) has been deemed relevant prior art since it is also focused on testing periods of heated vessels. 


Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument on page 10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., temperature signal less than a threshold, than startup of the heating system is complete.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on page 10 that the determination time being longer than the test time is not taught by the cited references in reference to newly added claim 20. However, Gostelow which is relied upon to teach the test time period teaches that the test time period ends when the heating period ends (0033). Slegt teaches a temperature measuring time frame that begins at t=0 and extends beyond when the heating stops (col 4 lines 1-6) and therefore corresponds to a time frame longer than the test time period since the test time period comes to a stop when the heating is deactivated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116